PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/414,113
Filing Date: 24 Jan 2017
Appellant(s): Garcia et al.



__________________
Andrew Dorisio
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/19/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/30/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
In response to appellant’s argument that Amplatz teaches away from including a cover since the tubular body is clear to enable viewing and the cover would make Amplatz unsuitable for its intended purpose, the examiner notes that it has been held where the disclosure of the prior art does not criticize, discredit or otherwise discourage the claimed limitation, it does not constitute a teaching away.  See In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  It is further noted that Hauschild discloses a transparent apparatus for demonstrating the use of a medical device to enable viewing thereof that can include a removable cover to obscure the view to further test and evaluate performance and as such teaches that a cover can be used with transparent or clear medical device demonstration apparatus without hindering its intended purpose of enabling a user to use a medical device for training and demonstrative purposes and instead provides an enhancement thereto which further provides the motivation for the modification.  
In response to appellant's argument that the prior art fails to specifically disclose that the medical device can be inserted without removing the cover, a recitation of the intended use of the claimed invention must result in a structural difference between the 
In response to appellant’s argument that the vessel located within a tubular body is not a mere change in shape, the examiner notes that Amplatz discloses the vessel being located in a hollow distal box shaped body portion (20) as such the portion being tubular is a mere change in shape and as noted changes in shape have been held to be an obvious matter of design choice absent persuasive evidence that the claimed configuration is significant, which appellant has not shown to be the case.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
In response to appellant’s argument that the window does not include the indicia as claimed, the examiner notes that there is no structural requirements defining how the indicia is “included” relative to the window and since Amplatz discloses having indicia attached to the transparent tubing which forms the necessary window for viewing the medical device it meets the claim as broadly presented.  
In response to appellant’s argument that there is no motivation to include a slidable cover as taught by Bergh, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Bergh teaches a known construction for providing a cover to an article in an easy to use manner and as such provides motivation for constructing covers in this fashion.  It is further noted that the cover being slidable is merely a recitation of intended use and a structural difference between the claimed invention and the prior art is needed in order to patentably distinguish the claimed invention from the prior art.  
In response to appellant’s argument that the indicia of Amplatz does not perform the function specified by the claim the examiner notes that MPEP 2182 discloses that “if the prior art reference teaches the identical structure or acts but is silent about performing the claimed function, a reasonable presumption is that the prior art structure inherently performs the same function” as was clearly set forth in the final rejection.
The examiner further notes that the claims are generally structurally broad and instead rely primarily on intended use recitations and it is noted that recitations of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALYSSA M HYLINSKI/Examiner, Art Unit 3711                                                                                                                                                                                                        
Conferees:

                                                                                                                                                                                                        /ROBERT J UTAMA/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.